Hoar, J.
The defendant’s motion in arrest of judgment cannot avail him : 1. Because a variance between the allegations in the indictment and the proof is not the subject of a motion in arrest of judgment; 2. Because a motion in arrest of judgment, for any cause existing before verdict, except for matters affecting the jurisdiction of the court, is prohibited by the St. of 1864, c. '250, § 3; and 3. Because no exception was taken to the order overruling the motion.
The only exception before us is that taken to the admission of evidence. Evidence was admitted to show that the defendant had a strong pecuniary motive to commit the crime with which he was charged. This evidence we think was admissible. It tends to repel the presumption which exists, in addition to the general presumption of innocence, that a man will not commit a crime without reason, inducement or temptation. The evidence should undoubtedly be of a motive peculiar and special to the person accused. Commonwealth v. Brady, 7 Gray 320. But, when it is of this character, it is admitted even on trials for murder. Commonwealth v. Webster, 5 Cush. 295. The evidence in that case that the person who was killed had been persistently pressing the defendant for payment of a debt which he had no means to pay, was admitted without question. See also Roscoe Crim. Ev. 88; The State v. Zellers, 2 Halst. 220 Hendrickson v. The People, 1 Parker Crim. Cas. 406.

Exceptions overruled.